Mr. Chief Justice Siiepabd
delivered the opinion of the Court:
The contention, on behalf of the plaintiff in error, is that sec. 2, with the violation of which he is charged, imposes but one obligation upon the owner or occupant of an old building, namely, to make application for permission, and does not require him to wait for action thereon before proceeding with the work. In other words, the application required is substantially a notice, only, of the party’s intention to do the work at once. Grant that sec. 2 is “inartificially drawn,” as contended, yet it does not follow that its meaning is not expressed with suffieient clearness to answer the general purposes of its framers. Taken by itself, the construction contended for might be correct; but when considered in connection with the general purposes of the regulation, as indicated in the other sections before recited in substance, such limitation of its meaning is inadmissible. The express object of the regulation is to furnish as complete protection as may be practicable against the great danger to the public consequent upon the use of electrical lighting and power, that has become so general. It is of prime importance that wiring for the purpose of introducing the electric current in either new or old buildings shall be permitted only upon compliance with reasonable rules looking to safety. For this reason the occupant of a building is required to make application for a permit, in which he must designate the premises and describe the proposed construction. That this application is preliminary *216to inspection, and the necessary foundation for obtaining permission to do the wiring, whether the current is to be introduced at once or at some time in the future, is made clear by the other provisions, particularly those of secs. 5, 6, 7, 8, and 10.
It is only by inspection of the premises and the character of the proposed work, before granting the permit, that the danger to the public can be properly guarded against. The additional right to control the installation of the meter and the introduction of the current through the same would not answer the purpose, because the chief danger necessarily lies in the passage of the current through the wiring system, any defects in which would then be concealed from view.
The power to enact the regulation to the full extent of the meaning that has been given to .sec. 2 is, we think, conferred by the act of Congress pursuant to which it was promulgated by the Commissioners. Nor can the regulation, as interpreted, be regarded as unreasonable in the sense that it is unnecessary and oppressive restriction, of the ordinary rights of property. The importance and necessity of guarding against fires and their communication to adjacent buildings in towns and cities have always been regarded as within the police power. That this power extends to the provision of regulations controlling the introduction of the dangerous agency of electricity for light and power purposes in buildings is apparent. It is quite true that the owner of a building might without let or hindrance, as contended, erect wires along his walls for ordinary purposes of convenience ; but when he erects or strings them for the express purpose of thereafter introducing an electric current, a different rule applies. The requirement that this shall not be done, save after inspection and approval by the municipal authorities, is clearly a reasonable exercise of the police power on behalf of the public safety.
The Police Court did not err in overruling the motion to direct a verdict; and its judgment is affirmed, with costs.

Affirmed.